DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/29/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Achouche et al (EP 3407122) in view of Yoo (US 2015/0309253) and Grobnic et al (US 2005/0157973).
1). With regard to claim 1, Achouche et al discloses an apparatus (Figures 8 and 9 etc.) comprising: 
a substrate (100); and 
a reflective electro-absorption modulator (Abstract etc., Figure 8: 200/400/600 etc.) physically fixed to the substrate and including an optical cavity (formed by reflection coatings 200/600 and multiple quantum wells 400a etc., [0016]-[0025] etc.) to communicate light (light from fiber 700 as shown in Figure 8, [0024]) about normal to the substrate, the optical cavity comprising a stack of layers (200, 400 and 600, each has a plurality of layers, Figures 2-8), the stack comprising: 
at least one first layer having a first thermo-optic coefficient near an operating temperature and near an operating wavelength of the reflective electro-absorption modulator ([0018], “Notice that epitaxy process is a complex process, with a quantity of parameters, such as temperature, proportion of materials III and V”; [0020], “Notice that InP substrate 400b is typically used for electro-absorption modulators in telecommunications applications. For other applications in function of wavelengths range, we might use other III-V substrate and multiple quantum well material”; it is inherent that at least one first layer having a first thermo-optic coefficient near an operating temperature and near an operating wavelength of the reflective electro-absorption modulator); and 
at least one second layer having a second thermo-optic coefficient near the operating temperature and wavelength ([0018], “Notice that epitaxy process is a complex process, with a quantity of parameters, such as temperature, proportion of materials III and V”; [0020], “Notice that InP substrate 400b is typically used for electro-absorption modulators in telecommunications applications. For other applications in function of wavelengths range, we might use other III-V substrate and multiple quantum well material”; and [0017]-[0018], different layers can have different material; therefore, it is inherent that at least one second layer having a second thermo-optic coefficient near the operating temperature and wavelength). 
But, Achouche et al does not expressly discloses the first and second thermo-optic coefficients having opposite signs.
However, it is textbook knowledge that each material has its own thermo-optic properties. E.g., Yoo discloses “Since many silicon photonic devices may be used in environments that have temperature variations during their operation, the TOC of silicon may result in the optical properties of silicon photonic devices varying with temperature to an extent that their operation is adversely impacted”, and Yoo discloses a scheme to reduce the “adversely impact”, and “the thermo-optic effect may be reduced by configuring silicon photonic device 102 so that the ratio of the overcladding confinement factor to the core confinement factor is within a desired amount of negative one times the ratio between the thermo-optic coefficient of the core and the thermo-optic coefficient of the overcladding. In some embodiments, the ratio of Γoverclad to Γ.sub.core is in the range from 90% to 110% of negative one times the ratio of TOCcore to Γoverclad. Note that, due to the negative sign on the right-hand side of equation 4, for the wavelength(s) of operation of silicon photonic device 102, the TOC of silicon core 108 for the mode must have an opposite sign to the TOC of overcladding layer 110 for the mode. Thus, since the TOC of silicon, the material that silicon core 108 comprises, is positive, the TOC of the material of overcladding layer 110 must be negative.” That is, Yoo teaches to use materials with thermo-optic coefficients having opposite signs so to reduce thermo-optic effect. Another prior art, Grobnic et al, discloses a similar scheme for planar lightwave circuit (PLC), “such as those including a modulator” ([0005] and [0111]), in which “Each substrate has a first coefficient of thermal expansion, whereas the package base has a second coefficient of thermal expansion. The first and second coefficients of thermal expansion differ such that a change in temperature causes the support to apply one of a compressive and a tensile force to the planar lightwave circuit in a plane within or parallel to the plane of the planar lightwave circuit. The induced stress can modify the optical performance of the PLC device, e.g. to reduce the temperature sensitivity of the device and thus maintain device performance, or for providing efficient passive or dynamic tuning of the device” (Abstract), and as shown in Figure 3, “This stress induces a positive refractive index change in the optical layer 340 that at least partially compensates the negative refractive index change caused by the increased temperature” and “This stress induces a negative refractive index change in the optical layer 340 that at least partially compensates the positive refractive index change caused by the decreased temperature”; that is, by using different materials with thermo-optic coefficients having opposite signs, the PLC, “such as those including a modulator”, is less temperature sensitive, or “a decrease in temperature sensitivity with respect to center wavelength shift”, and “thermal insensitivity” ([0096] etc.).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Yoo and Grobnic et al to the system/method of Achouche et al so that the plurality of layers in the modulator are made with materials with thermo-optic coefficients having opposite signs, and the modulator will temperature-insensitive (or reduced sensitivity), and the modulator is more stable and reliable. 
2). With regard to claim 2, Achouche et al and Yoo and Grobnic et al disclose all of the subject matter as applied to claim 1 above. And the combination of Achouche et al and Yoo and Grobnic et al further discloses wherein the reflective electro-absorption modulator further comprises first (Achouche: e.g., 200) and second (Achouche: e.g., 600) reflectors and a quantum-well structure (Achouche: 400a), the quantum-well structure being located between the first and second light reflectors (Achouche: Figure 8), the second light reflector being partially transparent near the operating wavelength (Achouche: [0010] and [0026]).
3). With regard to claim 5, Achouche et al and Yoo and Grobnic et al disclose all of the subject matter as applied to claim 1 above. And the combination of Achouche et al and Yoo and Grobnic et al further discloses wherein the first light reflector has a reflectivity that is greater than 90% near the operating wavelength (Achouche: [0010] and [0026]).
4). With regard to claim 6, Achouche et al and Yoo and Grobnic et al disclose all of the subject matter as applied to claim 1 above. And the combination of Achouche et al and Yoo and Grobnic et al further discloses, 
wherein the at least one first layer includes a first substack of distinct layers (Achouche: one of the reflectors 200/600 and quantum-well 400a, each has substack of distinct layers), each distinct layer of the first substack having a positive thermo-optic coefficient near the operating temperature and wavelength (refer to claim 1 rejection, the combination of Achouche et al and Yoo and Grobnic et al teaches/suggests a layer can have a positive thermo-optic coefficient near the operating temperature and wavelength); and 
wherein the at least one second layer includes a second substack of distinct layers (Achouche: another one of the reflectors 200/600 and quantum-well 400a, each has substack of distinct layers), each distinct layer of the second substack having a negative thermo-optic coefficient near the operating temperature and wavelength (refer to claim 1 rejection, the combination of Achouche et al and Yoo and Grobnic et al teaches/suggests a layer can have a negative thermo-optic coefficient near the operating temperature and wavelength).
5). With regard to claim 7, Achouche et al and Yoo and Grobnic et al disclose all of the subject matter as applied to claims 1 and 6 above. And the combination of Achouche et al and Yoo and Grobnic et al further discloses wherein the first substack of distinct layers comprises at least two distinct layers of different respective materials (Achouche: Figures 2-8 and 9b, each of the reflectors 200/600 and quantum-well 400a comprises at least two distinct layers of different respective materials, [0016]-[0021]).
6). With regard to claim 8, Achouche et al and Yoo and Grobnic et al disclose all of the subject matter as applied to claims 1 and 6 above. And the combination of Achouche et al and Yoo and Grobnic et al further discloses wherein the second substack of distinct layers comprises at least two distinct layers of different respective materials (Achouche: Figures 2-8 and 9b, each of the reflectors 200/600 and quantum-well 400a comprises at least two distinct layers of different respective materials, [0016]-[0021]).
7). With regard to claim 9, Achouche et al and Yoo and Grobnic et al disclose all of the subject matter as applied to claims 1 and 6 above. And the combination of Achouche et al and Yoo and Grobnic et al further discloses wherein the reflective electro-absorption modulator comprises a second light reflector (Achouche: Figures 6-8 and 9b, reflector 600) that includes the second substack of distinct layers.
8). With regard to claim 10, Achouche et al and Yoo and Grobnic et al disclose all of the subject matter as applied to claims 1 and 6 above. And the combination of Achouche et al and Yoo and Grobnic et al further discloses wherein the optical path length of the optical cavity near the operating wavelength is substantially temperature independent near the operating temperature (refer claim 1 rejection, by implementing plurality of layers with materials of thermo-optic coefficients having opposite signs, the modulator is substantially temperature independent near the operating temperature).
9). With regard to claim 12, Achouche et al and Yoo and Grobnic et al disclose all of the subject matter as applied to claim 1 above. And the combination of Achouche et al and Yoo and Grobnic et al further discloses, 
wherein the second thermo-optic coefficient has a negative value (refer claim 1 rejection, the combination of Achouche et al and Yoo and Grobnic et al teaches/suggests the second thermo-optic coefficient has a negative value. Also Yoo: [0040]); and 
wherein the at least one second layer comprises at least one of TiO2, BaF2, CaF2, and MgF2 (Yoo: [0040], [0042]-[0045] etc.).
10). With regard to claim 13, Achouche et al and Yoo and Grobnic et al disclose all of the subject matter as applied to claim 1 above. And the combination of Achouche et al and Yoo and Grobnic et al further discloses, 
wherein the second thermo-optic coefficient has a negative value (Grobnic: [0010], [0015], [0062], [0104], [0107] and claim 8. Yoo: [0040]); and 
wherein the at least one second layer comprises a polymer (Grobnic: [0010], [0015], [0062], [0104], [0107] and claim 8. Yoo: [0036] and [0007]).
11). With regard to claim 14, Achouche et al and Yoo and Grobnic et al disclose all of the subject matter as applied to claim 1 above. And the combination of Achouche et al and Yoo and Grobnic et al further discloses the apparatus of claim 1, further comprising an optical data transmitter (Achouche: the system shown in Figure 8 or Figure 9b is used to “reduce cost in data centres or access networks, a solution consists in using shared central Wavelength Division Multiplexing (commonly designated by "WDM") sources and remote modulators. The problem is to provide fast modulators (approximatively 25 GB/s), colourless (operating over typically 16 x 50GHz), with low cost and consumption (low packaging cost, low modulation voltages)”, as shown in Figure 8, “[t]he light is coupled from above from an optical fiber 700”, it is inherent that the modulator is associated with an optical data transmitter so that the light from a light source is modulated by the modulator. That is the light source and the modulator form an optical data transmitter) that includes the reflective electro-absorption modulator.
12). With regard to claim 15, Achouche et al and Yoo and Grobnic et al disclose all of the subject matter as applied to claims 1 and 14 above. And the combination of Achouche et al and Yoo and Grobnic et al further discloses wherein the optical data transmitter comprises a laser source (in Figure 8, Achouche does not expressly show a laser; however, a laser is the most commonly used light source for an optical data transmitter. It is obvious to one skilled in the art that a laser can be used to generate the light) connected via a span of optical fiber (Achouche: fiber 700) to apply the light to the reflective electro-absorption modulator.


Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Achouche et al and Yoo and Grobnic et al as applied to claims 1 and 2 above, and further in view of Ledentsov (US 2012/0105932).
1). With regard to claim 3, Achouche et al and Yoo and Grobnic et al disclose all of the subject matter as applied to claims 1 and 2 above. And Achouche et al discloses that a Bragg reflector (140 in Figure 9b) can be used in the modulator. But Achouche et al and Yoo and Grobnic et al do not expressly indicate wherein the second light reflector includes a distributed Bragg reflector.
However, a distributed Bragg reflector has been widely used as a reflector for an optical cavity. E.g., Ledentsov discloses an optical device, in which “[t]he materials selected for the passive cavity layers are chosen to provide the necessary temperature dependence of the effective index of refraction of the related optical modes of the passive cavity and serve as a tool to achieve the controlled temperature dependence of the wavelength of the emitted photons” (Abstract etc.), and a distributed Bragg reflector (DBR) (Figure 5, [0050]) is used as a reflector. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a DBR as taught by Ledentsov to the system/method of Achouche et al and Yoo and Grobnic et al so that the reflectance for a specific wavelength can be better controlled.
2). With regard to claim 4, Achouche et al and Yoo and Grobnic et al disclose all of the subject matter as applied to claims 1-3 above. And the combination of Achouche et al and Yoo and Grobnic et al and Ledentsov further discloses 
wherein the quantum-well structure includes the at least one first layer (Achouche: the quantum-well structure 400a has multiple layers; refer to claim 1 rejection, the combination of Achouche et al and Yoo and Grobnic et al teaches/suggests a layer can have a positive or negative thermo-optic coefficient); and 
wherein the second light reflector includes the at least one second layer (Achouche: the reflector 600 has multiple layers; refer to claim 1 rejection, the combination of Achouche et al and Yoo and Grobnic et al teaches/suggests a layer can have a positive or negative thermo-optic coefficient).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Achouche et al and Yoo and Grobnic et al as applied to claims 1, 6 and 10 above, and further in view of Cho et al (US 2011/0181936) and Kim et al (US 2015/0125159).
Achouche et al and Yoo and Grobnic et al disclose all of the subject matter as applied to claims 1, 6 and 10 above. But, Achouche et al and Yoo and Grobnic et al do not expressly disclose wherein the optical cavity has an optical path length that is an integer multiple of the operating wavelength near the operating temperature.
However, since the modulator is used for a specific wavelength (or wavelength band), it is obvious to one skilled in the art that the optical path length needs to be an integer multiple of the operating wavelength near the operating temperature so to obtain an resonance operating. Cho et al discloses a modulator, in which “A total optical thickness of the active layer 120 is configured to be identical to an integer multiple of a wavelength of the incident light. Consequently, only an incident light having a predetermined wavelength resonates between the bottom and top DBR layers 110 and 130 and is absorbed in the active layer 120”. Another prior art, Kim et al, also discloses a reflective optical transmitter with modulator (Figures 8 and 16 etc.), and “When a resonant length of the Bragg resonator is an integer multiple of a wavelength of a laser light, output power of the laser light becomes maximum.” ([0083]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply teachings of Cho et al and Kim et al to the system/method of Achouche et al and Yoo and Grobnic et al so that a resonance is formed and desired outpower is obtained. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 2020220768 A1
CN 111090146 A
US 9766400 B2
US 20170146738 A1
US 20170141539 A1
US 9291837 B1
US 20150301283 A1
US 9140914 B1
US 20150192803 A1
US 20130321816 A1
US 20130163993 A1
US 20110149365 A1
US 20060228074 A1
US 6856752 B2
US 6542685 B1
US 6477308 B2
US 6400855 B1
US 6393185 B1
US 6377716 B1
US 6347106 B1
US 5909303 A
US 5625729 A

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-1084. The examiner can normally be reached 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LI LIU/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        June 3, 2022